Citation Nr: 0533532	
Decision Date: 12/12/05    Archive Date: 12/30/05	

DOCKET NO.  97-20 865	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.   

2.  Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1976 to 
January 1980, and from March 1982 to October 1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  The appeal was 
last before the Board in October 2003, at which time it was 
remanded for additional evidentiary development, including 
the collection of additional evidence, and VA examinations 
with a request for opinions consistent with VCAA.  
Considerable additional evidence was collected, the veteran 
was provided VA examinations with the requested opinions, and 
all development requested on remand has been accomplished.  
Stegall v. West, 11 Vet. App. 268 (1998).  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran complained of intermittent back pain during 
and subsequent to service, but the competent medical evidence 
shows no discrete or identifiable injury or disease of the 
back during service, nor has there been any clinical findings 
of identifiable pathology of the back at any time subsequent 
to service.  

3.  There is no identifiable back disability attributable to 
service which might be the subject of an award of service 
connection for VA disability compensation.  

4.  The veteran's lengthy service with the US Navy was as a 
boiler operator, and he was exposed to asbestos during such 
service, and he also had a positive TB skin test during 
service which was treated and resolved during service, but 
there were no clinical findings of lung disability 
attributable to asbestos exposure or tuberculosis at any time 
during service.  

5.  The first findings of minimal obstructive lung defects 
were manifested several years after service, and these 
defects are specifically not related to the veteran's 
asbestos exposure or to the positive TB test during service, 
or to any other incident, injury or disease of active 
military service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  A lung disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalization are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist them in obtaining such evidence.  

This claim was initiated and first adjudicated long before 
adoption of VCAA.  These claims were initially denied on the 
basis of them not being well grounded and the veteran was, in 
fact, then informed of the evidence necessary to substantiate 
those claims; principally that it was necessary that he 
submit evidence of identifiable disability which was related 
to incidents or injuries of military service.  However, 
during the lengthy pendency of this appeal, the veteran was 
subsequently provided formal VCAA notice in March 2001 and 
additional information concerning the purpose of his 
scheduled VA examination was provided in December 2004.  
These notifications informed the veteran of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and requested he submit any relevant evidence in his 
possession.  Additionally, the veteran was provided the 
regulatory implementation of VCAA, the laws and regulations 
governing awards of service connection and the clear reasons 
and bases these claims had previously been denied in the 
statement of the case issued in February 1997, and the 
supplemental statements of the case issued in March 1998, 
March 2002, and July 2005.  

All known and available relevant medical records, including 
the service medical records and records of the veteran's 
treatment with VA, have been collected for review.  The 
veteran has been provided with multiple VA examinations which 
are adequate for rating purposes.  The veteran does not argue 
nor does the evidence on file suggest that there remains any 
outstanding evidence which has not been collected for a 
review.  The veteran was most recently provided a VA 
examination with a request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).  The Board finds that VCAA has 
been satisfied at this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the notice of the VCAA did not predate initial 
adjudication of the claim, the veteran was provided notice 
which was adequate.  Following the notice provided in March 
2001, the supplemental statements of the case in March 2002 
and July 2005 constituted subsequent process.  The claimant 
has not shown how the error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

Service connection may be established for a disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, such as arthritis or sarcoidosis, which are shown 
to have become manifest to a compensable degree within one 
year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

The Board notes that there is no law or regulation 
specifically dealing with asbestos and service connection for 
asbestos-related diseases.  In 1988, however, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  The 
information and instructions contained in the DVB circular 
were subsequently included in a VA Adjudication Procedure 
Manual, M21-1, Part VI, Para. 7.21 (January 31, 1997).  Also, 
an opinion by VA's Office of General Counsel discussed the 
appropriate development of asbestos claims.  
VAOPGCPREC 4-2000.  

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur many years after exposure.  When considering 
VA compensation claims, adjudicators are responsible for 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service, and to assure that 
development is accomplished to discover whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure.  A determination must then be 
made as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information discussed above.  As is true for all service 
connection claims, awards of service connection must be 
accompanied by evidence of current disability, and inservice 
disease or injury or exposure, and a medical nexus opinion 
establishing a causal connection between current disability 
and some incident of military service.  

Back Disability:  The service medical records note that the 
veteran was seen in June 1990 after three days of low back 
pain and the diagnosis was muscle strain.  In February 1991, 
he was seen with a mild upper thoracic back pain.  There was 
no reported trauma, and range of motion was only restricted 
with right rotation and flexion.  In March 1991, he was again 
seen and reported he was feeling better but still had some 
stiffness.  There was full range of motion and it was noted 
that the symptoms had resolved.  The remainder of the service 
medical records contain no complaints, findings or treatment 
for symptoms of the back.  A physical examination for service 
separation contained no findings of disability of the back, 
which was noted as normal.  In completing the report of 
medical history at the time of service separation, the 
veteran indicated in the negative to the inquiry as to 
whether he had recurrent back pain.  

In the first VA examination after service in December 1996, 
the veteran recounted an incident in service in 1990 when he 
woke one morning with left-sided pain which was unrelated to 
trauma, he sought treatment and examination revealed no 
physical abnormality.  This pain eventually resolved and the 
veteran "now states that his function is completely normal."  
He recounted that he "occasionally has some intermittent pain 
in that region every 3-4 months but goes away spontaneously."  
He denied any weakness or numbness or lower extremity 
symptoms or bowel or bladder dysfunction.  Examination 
revealed no postural abnormality, musculature of the back was 
symmetrical and well developed, there was no pain to 
palpation along the spine, range of motion was normal, and 
there was no objective evidence of pain on motion.  
Neurological examination was normal, and multiple X-ray 
studies revealed no evidence of bony abnormality.  There was 
no diagnosis or finding of any identifiable pathology of the 
veteran's back.  

During an RO hearing in June 1997, when asked about any 
injury during service, the veteran reported that all he could 
recall was that he had rolled around in his sleep and that he 
woke up with back pain for which he sought treatment.  Since 
service separation, he had not sought any treatment for his 
back.  He was not having any muscle spasm of the back.  He 
reported that when he got up in the morning, he was often 
stiff.  

VA examination in May 1999 contained the veteran's complaint 
of brief episodes of back pain during service and since his 
previous VA examination "he has had very little difficulty 
with his back."  There were infrequent problems with muscle 
pain or spasm.  He had not received any treatment for his 
back.  Physical examination of the back was "completely 
normal."  The diagnosis was intermittent musculoskeletal back 
pain, nondisabling.  

In July 1999, a physician noted that the veteran's back pain 
commenced in service and had been intermittent since that 
time so it was his opinion that this intermittent back pain 
was related to service.  There was, however, no finding or 
diagnosis of any low back pathology other than "intermittent 
back pain," which the doctor noted to be a nondisabling 
condition.  

A May 2004 VA consultation noted that the veteran's back had 
full range of motion with no spasm or tenderness and normal 
vertebral alignment.  Strength was 5/5 of the upper and lower 
extremities, deep tendon reflexes and cranial nerves were 
normal.  There was no finding or diagnosis of pathology of 
the back.  

The veteran was most recently provided a VA examination in 
July 2005.  The claims folder was reviewed by the doctor.  
The veteran complained of intermittent, diffuse, low back 
ache and stiffness, usually in the mornings on arising.  
Other than these symptoms, there were no other complaints.  
The veteran specifically did not report any treatment or 
flareups or identify any specific injury or acute events 
during service relating to a back problem.  The examination 
revealed muscle mass and tone was symmetric with equal 
strength at 5/5 in both upper and lower extremities, with 
functional active range of motion of all major joints without 
pain, crepitus or fatigability against resistance.  Lumbar 
spine ranges of motion reported were in excess of maximums, 
except that backward extension was to 25 of a possible 
30 degrees.  There was no deformity, no tenderness of 
paralumbar muscles, no muscle spasm or sacroiliac joint 
tenderness on either side.  Straight leg raising and other 
testing was negative, and there was no evidence of fatiguing.  
The only diagnosis provided was intermittent mild 
mechanical/myofascial low back pain with negative clinical 
examination.  The physician conducting this examination 
stated that any current findings were not caused by or a 
result of the veteran's military service, and that 
intermittent back pain was "without apparent functional 
limitation."  

A preponderance of the evidence on file is against an award 
of service connection for a disability of the veteran's back.  
Although the veteran complained intermittently of back pain 
during and after service, multiple physical examinations and 
diagnostic studies conducted both during and subsequent to 
service have failed to result in any finding of any 
identifiable pathology of the veteran's back.  The veteran 
has consistently reported no acute trauma or injury of his 
back during service.  No abnormality, arthritis or other 
degenerative process of the back or spine has ever been 
identified on diagnostic study.  For VA disability 
compensation purposes, pain is a symptom, not a "stand-
alone" disability.  Service connection is not awarded for 
pain, but identifiable pathology that causes pain.  In the 
absence of any competent medical evidence of any identifiable 
abnormality or pathology of the veteran's back, an award of 
service connection for such disability is not warranted.  

Lung Disability:  The service medical records, which appear 
to be complete, do document that the veteran was exposed to 
asbestos in the performance of his duties as a boiler 
operator.  These records also note a positive reaction to a 
tuberculin skin test.  A 1993 notation indicates the veteran 
reported having a diagnosis of asthma at the age of 2.  The 
veteran was treated for pharyngitis in 1984, 1992, and 1993.  
He was treated for an upper respiratory infection in January 
1992.  As noted in the Board's previous October 2003 remand, 
the veteran was provided pulmonary function studies late in 
his military career in October 1995, and these studies did 
not reveal a compensable evaluation in accordance with the 
1945 Schedule for Rating Disabilities (Schedule) under forced 
vital capacity (FVC) or for forced expiratory volume in one 
second (FEV-1).  An October 1995 service chest X-ray was also 
negative for pneumonoconiosis.  The physical examination for 
service separation in 1996 was entirely negative for any form 
of a lung disability or chronic respiratory disorder.  

During the first VA examination after service in December 
1996, the veteran indicated that he had chest X-rays 
approximately every five years because of his known asbestos 
exposure during service.  He was unaware of any positive 
findings from these X-rays.  The veteran reported quitting 
smoking in October 1994 and that he had previously smoked 1 
to 2 packs per day for 22 years.  He reported rare sputum 
production and had been treated for bronchitis one time.  He 
denied significant shortness of breath or paroxysmal 
nocturnal dyspnea.  Physical examination revealed the lungs 
to be clear to auscultation and a chest X-ray showed normal 
cardiac silhouette and no significant abnormalities.  
Pulmonary function testing was reported to be within normal 
limits.  The actual report of pulmonary function testing, 
collected more recently pursuant to the Board's remand, did 
not reveal any values for FVC or FEV-1 which would be 
compensable under the Rating Schedule.  The diagnosis was 
asbestos exposure during military service without current 
symptoms or findings of asbestosis.  

At a personal hearing at the RO in June 1997, the veteran 
stated that a TB skin test resulted in "borderline" findings.  
He said he was put on "R&H" medication for a year.  He also 
reported being exposed to asbestos from 1976 to 1978.  He had 
not been receiving any treatment for any form of lung problem 
prior to the hearing.  He reported coughing up sputum.  

A VA X-ray study of the veteran's chest in August 2000 was 
interpreted as showing the first positive findings of an 
obstructive pulmonary disease, with an increase in the AP 
diameter of the chest and flattening of the diaphragms.  
There were, however, no acute infiltrates and the heart and 
pulmonary vascular markings were within normal limits.  An 
August 2001 VA chest X-ray did not confirm the earlier 
positive findings of obstructive pulmonary disease from 
August 2000, and noted that the lungs were symmetrically 
expanded and clear of any focal infiltrates.  The cardiac 
silhouette and pulmonary vascularity was stable and the 
costophrenic angles were distinct and the impression was a 
negative chest.  





In December 2001, the veteran was hospitalized with VA after 
experiencing chest tightness with a burning in his 
epigastrium.  The discharge summary from this admission 
attributed these symptoms to gastroesophageal reflux disease 
(GERD).  

VA pulmonary function studies performed in October 2003, 
first revealed values for spirometry FVC of 75 percent 
predicted and for FEV-1 of 71 percent predicted, either of 
which would warrant an initial compensable evaluation under 
the Rating Schedule for either obstructive, restrictive, or 
interstitial lung disease.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6603, 6833, 6845 (2005).  VA X-ray study of the chest 
in October 2003 again noted that heart size and vascularity 
to be within normal limits.  There were no acute infiltrates 
or effusions, and again no corroborative findings of 
obstructive pulmonary disease with increase in AP diameter.  

The veteran was most recently provided a VA examination in 
July 2005.  This examination included a review of the 
veteran's claims folder.  The veteran reported that he did 
not really think he had any problems with his breathing.  He 
said he sometimes produced a "greenish sputum" if he felt 
congested.  There was a negative history for dyspnea on 
exertion or at rest, asthmatic attacks, chronic obstructive 
pulmonary disease, cough, or hemoptysis.  He apparently 
reported 1.5 packs of cigarettes per day from age 15 to 37, 
for "33 pack years."  The veteran had hypertension but denied 
otherwise any cardiovascular disease.  There was no recent 
history of chest pain, palpitation, paroxysmal nocturnal 
dyspnea, orthopnea, pedal edema, or varicose veins.  A CT 
scan of the chest was interpreted as revealing mild 
emphysematous changes in both lung fields but there was no 
pleural or paracardial effusion.  There was no mediastinal or 
hilar lymphadenopathy.  The ascending aorta showed mild 
atherosclerotic changes.  The impression was mild 
emphysematous changes in both lung fields.  Pulmonary 
function studies were also performed which were interpreted 
as revealing a "minimal" obstructive lung defect and "mild" 
restrictive lung defect.  The diagnosis from examination was 
minimal obstructive and mild restrictive lung defects with 
normal diffusion capacity (emphysema) that 




is less likely than not caused by or a result of the 
veteran's military service or asbestos exposure.  

A preponderance of the evidence on file is against an award 
of service connection for lung disability attributable to the 
veteran's military service.  With respect to the veteran's 
single positive TB skin test during service, the veteran 
received approximately one year of medication treatment for 
this finding, and there has never been any respiratory 
finding related to tuberculosis at any time for the remainder 
of service to the present.  That positive finding during 
service did not constitute an actual diagnosis of pulmonary 
tuberculosis, and multiple diagnostic studies subsequent to 
that time have never shown a positive result for 
tuberculosis.  

The veteran was exposed to asbestos fiber during service, but 
he has never manifested the type of positive findings of 
fibrotic interstitial lung disease which is attributable to 
asbestos exposure (asbestosis), at any time during or 
subsequent to service.  All testing and examination of the 
veteran's lungs during service were negative.  

Examination, X-ray study, and pulmonary function study of the 
veteran's lungs immediately following service in December 
1996 were entirely negative.  The first finding of an 
obstructive pulmonary disease with increase in AP diameter of 
the chest occurred on VA X-ray study in August 2000, nearly 
four years after the veteran was separated from service.  
However, this study specifically noted an absence of acute 
infiltrates or other fibrotic changes consistent with 
interstitial lung disease and/or asbestosis.  Although 
subsequent VA X-ray studies in August 2001 and October 2003 
did not confirm the findings of obstructive pulmonary disease 
first made in August 2000, pulmonary function studies 
performed in October 2003 did provide values for FVC and FEV-
1 which would provide compensable evaluations for lung 
disease, if that disease was related to any incident, injury 
or disease of active service.  




The most recent VA examination with review of the veteran's 
entire clinical history included a CT scan of the veteran's 
chest which again confirmed mild emphysematous changes in 
both lung fields but clearly reported no associated pleural 
or paracardial effusion or mediastinal or hilar 
lymphadenopathy.  While these emphysematous (obstructive) 
changes were consistent with additional pulmonary function 
studies showing a minimal obstructive and mild restrictive 
impairment of the lungs, the physician conducting this 
examination, who reported reviewing the veteran's file, 
opined that these findings were unrelated to any incident, 
injury or disease of active service including the veteran's 
exposure to asbestos during service.  

While it would have been helpful if this physician had 
provided a more detailed explanation of the reasons for his 
conclusion, it is clear to the Board that the diagnostic 
studies on file reveal findings which while positive for 
emphysematous changes with minimal impairment of the 
veteran's lungs, no diagnostic studies on file reveal results 
consistent with interstitial fibrotic changes or a diagnosis 
of asbestosis.  That is, the veteran's minimal to mild 
emphysematous changes documented at present, but first 
indicated nearly four years after the veteran was separated 
from service, are not shown to be causally related to 
asbestos exposure during service or to the single positive TB 
skin test during service.  In the absence of any competent 
medical evidence showing that the veteran's current minimal 
to mild emphysematous changes of the lungs are related to any 
incident, injury, disease or exposure during service, an 
award of service connection for lung disease is not 
warranted.  

The Board has considered the arguments advanced by the 
veteran in regard to the disabilities at issue, but the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation of his back complaints and lung disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board notes that while the veteran is competent 
to report symptoms, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.


ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for a lung disorder is 
denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


